Citation Nr: 1201104	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  06-28 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a disability manifested by vertigo.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1962 to November 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Philadelphia, Pennsylvania RO.  In February 2009, a hearing was held before a hearing officer at the RO; in January 2011, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the claims file.  In March 2011, the Board remanded this matter for additional development.  In November 2011, the Board obtained a Veterans Health Administration (VHA) medical advisory opinion in this matter.


FINDING OF FACT

It is reasonably shown that the Veteran has a disability manifested by vertigo that is caused by medication for his service-connected disabilities.


CONCLUSION OF LAW

Service connection for a disability manifested by vertigo is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran claims, in essence, that he suffers from vertigo which is either secondary to his service-connected hearing loss and tinnitus or is caused by medication he takes for his service-connected coronary artery disease and posttraumatic stress disorder (PTSD).  His service connected disabilities include coronary artery disease, PTSD, bilateral hearing loss and tinnitus (as well as bilateral hallux valgus, which is not pertinent to the matter on appeal).

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of any disability manifested by vertigo.

Postservice, the Veteran's first documented complaint of vertigo is in April 2005.  On April 2005 VA audiological evaluation he reported having vertigo often, on and of, for approximately 10 years, and it has progressively worsened.  It was noted to be a benign positional type of vertigo.  The diagnostic impression was, "It is less likely than not that the vertigo is related to the service."  There was no further explanation of rationale for this opinion.

On April 2009 VA treatment, the Veteran reported that he used to get occasional vertigo spells, with a noted history of benign postural positional vertigo (BPPV), but he reported no episodes in the previous few years.  The past medical history included "tinnitus/vertigo".

On April 2009 VA audiological evaluation, the Veteran reported often having dizziness problems.   On April 2009 VA ear disease examination, he stated that his dizziness began while he was in boot camp.  He described about six episodes of vertigo type symptoms and nausea overall, with more frequent occasions of mild vertigo without nausea occurring approximately twice per month.  He reported bilateral hearing loss, worse in the right ear than the left, and tinnitus.  He reported that his tinnitus had worsened since the onset of vertigo.  Following a normal physical examination, the diagnosis included benign positional vertigo "[of] which he has had a longstanding history".  The examiner stated, "The patient is presenting stating that his vertigo is a direct cause of his military service.  These symptoms developed years after his discharge and benign positional vertigo is not a condition that would have been provocated by his military service."
 
On November 2009 VA treatment, the Veteran reported no episodes of collapsing or dizziness.  On January 2010 VA treatment, the assessments included "dizzy/tinnitus", which was noted as a chronic complaint for the Veteran, yet it was noted that he was doing well with periodic extinguishing exercise.  (The same assessment and notations were repeated on subsequent VA treatment records in August 2010 and February 2011.)  On October 2010 VA treatment, the Veteran denied any dizziness or lightheadedness.

At the January 2011 Travel Board hearing, the Veteran testified that he had only experienced vertigo since separation from service, and he never experienced it before service.  He testified that the symptoms increased greatly in the previous 10 years, since his first episode of heart trouble in 1998 with subsequent placement of a coronary stent; he also began taking heart medication at that time.  He testified that his current medications included Metoprolol, aspirin, and nitroglycerin as needed for his coronary artery disease, as well as Lisinopril, tricyclic antidepressants, tamsulosin, and Trazodone for other disabilities.  He stated that dizziness is listed as a possible side effect of Metoprolol; dizziness and nausea are listed possible side effects of Lisinopril; disorientation, tremors, seizures and convulsions are listed possible side effects from one of the tricyclic antidepressants; dizziness is listed as one of the three most common side effects of Tamsulosin (taken for prostate treatment); and seizures and dizziness are listed as possible side effects of Trazodone (taken for insomnia).

In a March 2011 remand, the Board found that the April 2005 and April 2009 examiners did not adequately address whether the Veteran's service-connected disabilities, and/or the medications prescribed for such disabilities, caused or aggravated his vertigo, and an additional VA nexus examination was necessary.

On May 2011 VA ear disease examination, pursuant to the Board's remand, the examiner noted that she was being asked to determine whether the Veteran's vertigo was associated with, caused by, or aggravated by his service-connected hearing loss and tinnitus.  The Veteran reported that he began to experience his symptoms of vertigo in 1963 while in the military, when he began to experience a symptom described as "dizziness with the room spinning around him".  He reported that it occasionally occurred while he was lying in bed or if there was movement of the head involved, and the symptoms were sporadic and lasted seconds to minutes, initially self-resolving.  He reported that in time his symptoms worsened after he began taking medication for depression and heart disease; at that point, he reported, he developed episodes of vertigo with actual falls but without loss of consciousness.  The episodes lasted minutes though the associated nausea could last for several hours after the episode.  The Veteran reported that he was diagnosed with benign postural positional vertigo several years earlier and was instructed on exercises to perform upon experiencing symptoms; he reported that the exercises improved the symptoms.  The examiner noted that the Veteran described right-sided greater than left-sided hearing loss and he had bilateral hearing aids which he reported were very helpful.  The Veteran also reported bilateral tinnitus that was constant but varied in pitch.  The Veteran reported that his episodes of vertigo would occur sporadically, ranging from once to twice per month to four to five consecutive days without another episode for several weeks; he denied any specific pattern to the symptoms.  He reported that when the symptoms occurred at night, they could awaken him; he noted that he moved frequently throughout the night due to nightmares yet could sometimes awaken feeling symptoms of vertigo.  He reported that the symptoms could also occur with movement or occasionally while sitting still.  He denied hospitalization, surgery, or taking any medications for vertigo or dizziness.  He reported that he was unable to function when the episodes occur; he was unable to lie still and perform the exercises until the symptoms resolved after several minutes, and he would still experience several hours of nausea after the episode.

On physical examination, the auricles were intact with no deformity, tissue loss or lesions.  The left external auditory canal had scant cerumen and the right canal was clear; both external auditory canals were without inflammation, lesions, or drainage.  The tympanic membranes were both intact with no perforation, effusion, bulging, or retraction.  There was normal mobility noted on pneumatic otoscopy bilaterally.  Rinne testing showed that air conduction was greater than bone conduction on the right side, and air conduction was equal to bone conduction on the left side.  Dix-Hallpike examination was negative for any nystagmus or vertigo.

The May 2011 VA examiner stated, based on a review of the record, that she was unable to ascertain whether or not the Veteran's symptoms developed in the 1960s during his time in military service.  It was noted that the Veteran reported his symptoms began in service, yet on review of the military records and postservice medical records, the examiner was "unable to find any complaints of issues with vertigo until there was an issue with an antidepressant that he was taking where he complained of dizziness and nausea and he also complained [of] that as well with his cardiac medications."  The examiner noted that the Veteran reported his symptoms were present prior to those episodes but "just simply worsened" after taking the medications.  The examiner opined that the Veteran's symptoms appear to be consistent with the diagnosis of benign positional vertigo as they do develop with movement of the head and the symptoms are improved with performing the Brandt-Daroff exercises used for symptoms of benign positional vertigo.  The examiner stated, "I am unable to give an opinion with absolute certainty without [resorting] to speculation as to whether or not his symptoms began while in the service or prior to taking these medications as I am unable to find complaints of that in his C-file or in his CPRS record."  The examiner noted again that the symptoms do improve with the Brandt-Daroff exercises, which she opined is not typical of vertigo caused by acoustic trauma.  The examiner stated, "[The Veteran's] diagnosis is of a sensorineural hearing loss and tinnitus which has been established and his vertigo appears to be consistent with episodes of benign positional vertigo."

In an August 2011 addendum statement, the May 2011 examiner stated that she was unable to definitively state that the Veteran's vertigo is aggravated by his hearing loss or tinnitus without resorting to mere speculation, as she could not definitively provide the etiology of his vertigo.

The Board found the VA examiner's May 2011 and August 2011 opinions to be inadequate in that they did not specifically ascertain whether the vertigo is a separate and distinct disability entity vs. a symptom of another diagnosed entity, and the opinions also did not address whether the disability manifested by vertigo was caused or aggravated by the medications he takes for coronary artery disease and/or PTSD.  The Board therefore sought a VHA medical advisory opinion to address these medical questions.  

In the November 2011 VHA opinion, the reviewing otolaryngologist noted that, upon review of the claims file, the questions being asked cannot be answered without resorting to complete speculation.  The otolaryngologist was asked to provide an opinion whether or not the Veteran's symptoms of vertigo and dizziness constitute a separate and distinct disability or a symptom of another diagnosed entity, when such non-specific symptoms as described in the medical record may in fact be both.  As such, the reviewing expert stated that it is impossible to determine its exact etiology or whether or not it may be aggravated by the Veteran's service-connected disabilities.  The reviewing expert also found that it would accordingly be inappropriate to speculate on the additional degree of disability [secondary to the service-connected disabilities].  The reviewing expert opined that the questions asked by the Board are unanswerable given the expert's medical knowledge and knowledge of current literature, and any opinion given would be purely speculative.  The reviewing expert concluded that no additional opinion could be provided other than that which had already been provided.

The record includes both evidence that tends to support the Veteran's claim and evidence that is against his claim.  In that regard, the Board notes initially that the opinion by the November 2011 VHA expert (sought to address the medical question presented as to whether the Veteran has a vertigo disability secondary to medication for his service-connected disabilities) is essentially a non-opinion (as the expert indicates that given the state of medical knowledge he cannot offer an opinion without resort to speculation); therefore, it is without probative value.  

The questions presented in this matter are medical in nature, and require medical expertise.  See Jandreau v. Nicholson, 492 F 3d 1372, 1377 (Fed. Cir. 2007).  The medical opinion evidence in the matter accompanied by the most detailed explanation of rationale, with citation to clinical data is the report of the May 2011 VA examiner (with August 2011 addendum).  In rejecting the Veteran's allegations that his vertigo had its onset in service (or is related to his acoustic trauma-related hearing loss and tinnitus), the examiner stressed that the Veteran's (diagnosed entity of) benign positional vertigo was first documented when he had issues with medications prescribed for his service-connected coronary artery disease and PTSD.  This observation is reasonably interpreted as relating the Veteran's vertigo (which the examiner considered consistent with a diagnosis of benign positional vertigo) to those medications.  

Resolving remaining reasonable doubt in the Veteran's favor as required (See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), the Board finds that it is reasonably shown that the Veteran's vertigo disability was caused by medication prescribed for his service connected disabilities, and concludes that secondary service connection for the vertigo disability is warranted.  




ORDER

Secondary service connection for a disability manifested by vertigo is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


